FILED
                             NOT FOR PUBLICATION                             NOV 19 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ADAM SHELTON, Jr.,                               No. 11-16395

               Plaintiff - Appellant,            D.C. No. 1:07-cv-00560-MHM

  v.
                                                 MEMORANDUM *
GLEN CHORLEY,

               Defendant - Appellee.



                    Appeal from the United States District Court
                       for the Eastern District of California
                    Mary H. Murguia, District Judge, Presiding

                           Submitted November 13, 2012 **

Before:        CANBY, TROTT, and W. FLETCHER, Circuit Judges.

       California state prisoner Adam Shelton, Jr. appeals pro se from the district

court’s judgment in his 42 U.S.C. § 1983 action alleging excessive force and

deliberate indifference to his serious medical needs. We have jurisdiction under 28




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.

2000) (dismissal under 28 U.S.C. § 1915A for failure to state a claim); White v.

Roper, 901 F.2d 1501, 1503 (9th Cir. 1990) (summary judgment). We affirm.

      The district court properly granted summary judgment on Shelton’s

excessive force claim because Shelton failed to raise a genuine dispute of material

fact as to whether defendant acted “maliciously and sadistically for the very

purpose of causing harm” after Shelton refused an order to return to his cell.

Clement v. Gomez, 298 F.3d 898, 903 (9th Cir. 2002) (citation and internal

quotation marks omitted).

      The district court properly dismissed Shelton’s deliberate indifference claim

because Shelton’s conclusory allegations do not support his claim that defendant’s

actions constituted deliberate indifference to a serious medical need. See id. at 904

(“‘Deliberate indifference’ is evidenced only when ‘the official knows of and

disregards an excessive risk to inmate health or safety . . . .’” (quoting Farmer v.

Brennan, 511 U.S. 825, 837 (1994)).

      The district court did not abuse its discretion in denying Shelton’s motions

for appointment of counsel because Shelton failed to demonstrate exceptional

circumstances. See Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009) (setting




                                           2                                     11-16395
forth standard of review and requirement of “exceptional circumstances” for

appointment of counsel).

      AFFIRMED.




                                        3                                     11-16395